Case 3:17-cv-01112-JLS-NLS Document 115-4 Filed 07/08/19 PageID.4969 Page 1 of 11




                              EXHIBIT 12
            (REDACTED ­ PUBLIC VERSION)
                       Case 3:17-cv-01112-JLS-NLS Document 115-4 Filed 07/08/19 PageID.4970 Page 2 of 11

OTAY MESA DETENTION CENTER

          Print Date: 09/07/2018 10:34:13AM   INMATE PAY   From: 08/01/2013 To: 09/07/2018
                                              TRANSACTIONS
AGENCY # NAME                                 RECEIPT #    DEPOSIT FROM                      AMOUNT DESCRIPTION                              DATE
IMMIGRATION AND CUSTOMS ENFORCEMENT
                                              9528001        5/7/18                             $1.00   JOB PAY - NONREIMBURSABLE             05/11/2018
                                              9528951        05/06/18                           $1.00   JOB PAY - NONREIMBURSABLE             05/11/2018
                                              9562768        05/12/18                           $1.00   JOB PAY - NONREIMBURSABLE             05/15/2018
                                              9562795        05/13/18                           $1.00   JOB PAY - NONREIMBURSABLE             05/15/2018
                                              9562822        05/14/18                           $1.00   JOB PAY - NONREIMBURSABLE             05/15/2018
                                              9596221        05/15/18                           $1.00   JOB PAY - NONREIMBURSABLE             05/18/2018
                                              9596245        05/16/18                           $1.00   JOB PAY - NONREIMBURSABLE             05/18/2018
                                              9641259        05/19/18                           $1.00   JOB PAY - NONREIMBURSABLE             05/23/2018
                                              9641302        05/21/18                           $1.00   JOB PAY - NONREIMBURSABLE             05/23/2018
                                              9642375        REVERSED RECEIPT #: 9641302       -$1.00   REVERSED JOB PAY - NONREIMBURSABLE    05/23/2018
                                              9642376        REVERSED RECEIPT #: 9641259       -$1.00   REVERSED JOB PAY - NONREIMBURSABLE    05/23/2018
                                              9651026        05/20/18                           $1.00   JOB PAY - NONREIMBURSABLE             05/24/2018
                                              9719059        REVERSED RECEIPT #: 9651026       -$1.00   REVERSED JOB PAY - NONREIMBURSABLE    06/01/2018
                                              5489374        3/19/17                            $1.00   JOB PAY - NONREIMBURSABLE             03/21/2017
                                              5489467        3/18/17                            $1.00   JOB PAY - NONREIMBURSABLE             03/21/2017
                                              5489505        3/17/17                            $1.00   JOB PAY - NONREIMBURSABLE             03/21/2017
                                              5572488        3/26/17                            $1.00   JOB PAY - NONREIMBURSABLE             03/30/2017
                                              5572657        3/25/17                            $1.00   JOB PAY - NONREIMBURSABLE             03/30/2017
                                              5572916        3/24/17                            $1.00   JOB PAY - NONREIMBURSABLE             03/30/2017
                                              5573071        3/23/17                            $1.00   JOB PAY - NONREIMBURSABLE             03/30/2017
                                              5575292        3/29/17                            $1.00   JOB PAY - NONREIMBURSABLE             03/30/2017
                                              5616666        3/30, 3/31, 4/1                    $3.00   JOB PAY - NONREIMBURSABLE             04/04/2017
                                              5655086        4/2/17                             $1.00   JOB PAY - NONREIMBURSABLE             04/07/2017
                                              5655226        4/5                                $1.00   JOB PAY - NONREIMBURSABLE             04/07/2017
                                              5656002        4/6/17                             $1.00   JOB PAY - NONREIMBURSABLE             04/07/2017
                                              5672223        4/7, 4/8                           $2.00   JOB PAY - NONREIMBURSABLE             04/10/2017
                                              5699625        4/9                                $1.00   JOB PAY - NONREIMBURSABLE             04/12/2017
                                              5713825        4/12/17                            $1.00   JOB PAY - NONREIMBURSABLE             04/13/2017
                                              5746784        4/16/17                            $1.00   JOB PAY - NONREIMBURSABLE             04/17/2017
                                              5746812        4/15/17                            $1.00   JOB PAY - NONREIMBURSABLE             04/17/2017
                                              5746840        4/14/17                            $1.00   JOB PAY - NONREIMBURSABLE             04/17/2017
                                              5747247        4/13/17                            $1.00   JOB PAY - NONREIMBURSABLE             04/17/2017
                                              5790246        4/20/17                            $1.00   JOB PAY - NONREIMBURSABLE             04/21/2017
                                              5790546        4/19/17                            $1.00   JOB PAY - NONREIMBURSABLE             04/21/2017
                                              5822800        4/21/17                            $1.00   JOB PAY - NONREIMBURSABLE             04/25/2017
                                              5823151        4/23/17                            $1.00   JOB PAY - NONREIMBURSABLE             04/25/2017
                                              5823168        4/22/17                            $1.00   JOB PAY - NONREIMBURSABLE             04/25/2017
                                              5869277        4/27/17                            $1.00   JOB PAY - NONREIMBURSABLE             05/01/2017
                                              5870064        4/26/17                            $1.00   JOB PAY - NONREIMBURSABLE             05/01/2017


      Excerpts of CCOG00009325.xls                                         1                                                       CONFIDENTIAL




                                                                 Exhibit 12 - Page 134
                        Case 3:17-cv-01112-JLS-NLS Document 115-4 Filed 07/08/19 PageID.4971 Page 3 of 11
AGENCY #   NAME                          RECEIPT #   DEPOSIT FROM                 AMOUNT     DESCRIPTION                         DATE
                                         5871523     4/30/17                         $1.00   JOB PAY - NONREIMBURSABLE            05/01/2017
                                         5871538     4/29/17                         $1.00   JOB PAY - NONREIMBURSABLE            05/01/2017
                                         5871559     4/28/17                         $1.00   JOB PAY - NONREIMBURSABLE            05/01/2017
                                         5923459     5/3                             $1.00   JOB PAY - NONREIMBURSABLE            05/05/2017
                                         5957250     5/4, 5/6, 5/7                   $3.00   JOB PAY - NONREIMBURSABLE            05/09/2017
                                         6011813     5/10, 5/11, 5/12, 5/13          $4.00   JOB PAY - NONREIMBURSABLE            05/15/2017
                                         6024957     5/14/17                         $1.00   JOB PAY - NONREIMBURSABLE            05/16/2017
                                         6047585     5/17/17                         $1.00   JOB PAY - NONREIMBURSABLE            05/18/2017
                                         6088258     5/21/17                         $1.00   JOB PAY - NONREIMBURSABLE            05/23/2017
                                         6088280     5/20/17                         $1.00   JOB PAY - NONREIMBURSABLE            05/23/2017
                                         6088305     5/19/17                         $1.00   JOB PAY - NONREIMBURSABLE            05/23/2017
                                         6146769     5/24/17                         $1.00   JOB PAY - NONREIMBURSABLE            05/31/2017
                                         6146797     5/25/17                         $1.00   JOB PAY - NONREIMBURSABLE            05/31/2017
                                         6170661     5/26/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/02/2017
                                         6170681     5/27/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/02/2017
                                         6171091     5/29/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/02/2017
                                         6212390     6/3/17                          $1.00   JOB PAY - NONREIMBURSABLE            06/06/2017
                                         6212415     6/2/17                          $1.00   JOB PAY - NONREIMBURSABLE            06/06/2017
                                         6212442     6/1/17                          $1.00   JOB PAY - NONREIMBURSABLE            06/06/2017
                                         6212470     5/31/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/06/2017
                                         6224244     6/4/17                          $1.00   JOB PAY - NONREIMBURSABLE            06/07/2017
                                         6265040     6/8/17                          $1.00   JOB PAY - NONREIMBURSABLE            06/12/2017
                                         6265537     6/7/17                          $1.00   JOB PAY - NONREIMBURSABLE            06/12/2017
                                         6276942     6/11/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/13/2017
                                         6276961     6/10/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/13/2017
                                         6276988     6/9/17                          $1.00   JOB PAY - NONREIMBURSABLE            06/13/2017
                                         6355288     6/15/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/21/2017
                                         6355374     6/17/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/21/2017
                                         6355390     6/18/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/21/2017
                                         6355520     6/14/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/21/2017
                                         6355543     6/16/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/21/2017
                                         6378025     6/21/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/23/2017
                                         6409685     6/22/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/27/2017
                                         6409723     6/24/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/27/2017
                                         6409742     6/23/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/27/2017
                                         6012318     05/11                           $1.50   JOB PAY - NONREIMBURSABLE            05/15/2017
                                         6013091     5/12/17                         $1.50   JOB PAY - NONREIMBURSABLE            05/15/2017
                                         6046625     5/16/17                         $1.50   JOB PAY - NONREIMBURSABLE            05/18/2017
                                         6046785     5/15/17                         $1.50   JOB PAY - NONREIMBURSABLE            05/18/2017
                                         6071935     5/18/17                         $1.50   JOB PAY - NONREIMBURSABLE            05/22/2017
                                         6089241     05/10                           $1.50   JOB PAY - NONREIMBURSABLE            05/23/2017
                                         6108184     kit - 5/23/2017                 $1.50   JOB PAY - NONREIMBURSABLE            05/25/2017
                                         6111348     5/24/17                         $1.50   JOB PAY - NONREIMBURSABLE            05/26/2017
                                         6137374     5/29/17                         $1.50   JOB PAY - NONREIMBURSABLE            05/30/2017
                                         6137543     5/28/17                         $1.50   JOB PAY - NONREIMBURSABLE            05/30/2017


      Excerpts of CCOG00009325.xls                                     2                                                 CONFIDENTIAL




                                                          Exhibit 12 - Page 135
                        Case 3:17-cv-01112-JLS-NLS Document 115-4 Filed 07/08/19 PageID.4972 Page 4 of 11
AGENCY #   NAME                          RECEIPT #   DEPOSIT FROM                  AMOUNT      DESCRIPTION                          DATE
                                         6137895     5/26/17                           $1.50   JOB PAY - NONREIMBURSABLE             05/30/2017
                                         6138027     5/25/17                           $1.50   JOB PAY - NONREIMBURSABLE             05/30/2017
                                         6158817     5/30/17                           $1.50   JOB PAY - NONREIMBURSABLE             06/01/2017
                                         6170755     6/1/17                            $1.50   JOB PAY - NONREIMBURSABLE             06/02/2017
                                         6170873     5/31/17                           $1.50   JOB PAY - NONREIMBURSABLE             06/02/2017
                                         6194178     6/4/17                            $1.50   JOB PAY - NONREIMBURSABLE             06/05/2017
                                         6194362     6/3/17                            $1.50   JOB PAY - NONREIMBURSABLE             06/05/2017
                                         6194495     6/2/17                            $1.50   JOB PAY - NONREIMBURSABLE             06/05/2017
                                         6210525     6/5/17                            $1.50   JOB PAY - NONREIMBURSABLE             06/06/2017
                                         6247252     6/6/20170-kit                     $1.50   JOB PAY - NONREIMBURSABLE             06/09/2017
                                         6265778     6/8/17                            $1.50   JOB PAY - NONREIMBURSABLE             06/12/2017
                                         6277031     6/11/17                           $1.50   JOB PAY - NONREIMBURSABLE             06/13/2017
                                         6277140     6/10/17                           $1.50   JOB PAY - NONREIMBURSABLE             06/13/2017
                                         6291816     6/13/17                           $1.50   JOB PAY - NONREIMBURSABLE             06/14/2017
                                         6344712     6/19/17                           $5.00   JOB PAY - NONREIMBURSABLE             06/20/2017
                                         6344837     6/19/17                           $1.50   JOB PAY - NONREIMBURSABLE             06/20/2017
                                         6353545     6/15/17                           $1.50   JOB PAY - NONREIMBURSABLE             06/21/2017
                                         6353758     6/18/17                           $1.50   JOB PAY - NONREIMBURSABLE             06/21/2017
                                         6355675     6/19/17                           $1.50   JOB PAY - NONREIMBURSABLE             06/21/2017
                                         6366541     6/20/17                           $1.50   JOB PAY - NONREIMBURSABLE             06/22/2017
                                         6379349     6/22/17                           $1.50   JOB PAY - NONREIMBURSABLE             06/23/2017
                                         6408700     6/25/17                           $1.50   JOB PAY - NONREIMBURSABLE             06/27/2017
                                         6408907     6/23/17                           $1.50   JOB PAY - NONREIMBURSABLE             06/27/2017
                                         6420337     6/26/17                           $1.00   JOB PAY - NONREIMBURSABLE             06/28/2017
                                         6420586     6/26/17                           $1.50   JOB PAY - NONREIMBURSABLE             06/28/2017
                                         6488730     07/03/17                          $1.50   JOB PAY - NONREIMBURSABLE             07/06/2017
                                         6504756     6/30/17                           $1.50   JOB PAY - NONREIMBURSABLE             07/07/2017
                                         6504886     7/1/17                            $1.50   JOB PAY - NONREIMBURSABLE             07/07/2017
                                         6524871     07/06/17                          $1.50   JOB PAY - NONREIMBURSABLE             07/10/2017
                                         6564498     7/11/17                           $1.50   JOB PAY - NONREIMBURSABLE             07/13/2017
                                         6564641     REVERSED RECEIPT #: 6420337      -$1.00   REVERSED JOB PAY - NONREIMBURSABLE    07/13/2017
                                         6564653     7/8                               $1.50   JOB PAY - NONREIMBURSABLE             07/13/2017
                                         6565273     7/12/17                           $1.50   JOB PAY - NONREIMBURSABLE             07/13/2017
                                         6607960     7/13/17                           $1.50   JOB PAY - NONREIMBURSABLE             07/18/2017
                                         6620336     07/17/17                          $1.50   JOB PAY - NONREIMBURSABLE             07/19/2017
                                         6621100     7/16/17                           $1.50   JOB PAY - NONREIMBURSABLE             07/19/2017
                                         6672070     07/21/17                          $1.50   JOB PAY - NONREIMBURSABLE             07/25/2017
                                         6694731     07/24/17                          $1.50   JOB PAY - NONREIMBURSABLE             07/27/2017
                                         6714208     07/27/17                          $1.50   JOB PAY - NONREIMBURSABLE             07/31/2017
                                         6715284     07/26/17                          $1.50   JOB PAY - NONREIMBURSABLE             07/31/2017
                                         6730073     07/28/17                          $1.50   JOB PAY - NONREIMBURSABLE             08/01/2017
                                         6774428     08/01/17                          $1.50   JOB PAY - NONREIMBURSABLE             08/04/2017
                                         6795301     08/02/17                          $1.50   JOB PAY - NONREIMBURSABLE             08/07/2017
                                         6861359     08/11/17-Bonus                    $5.00   JOB PAY - NONREIMBURSABLE             08/14/2017
                                         6901253     08/15/17                          $1.50   JOB PAY - NONREIMBURSABLE             08/17/2017


      Excerpts of CCOG00009325.xls                                3                                                       CONFIDENTIAL




                                                         Exhibit 12 - Page 136
                        Case 3:17-cv-01112-JLS-NLS Document 115-4 Filed 07/08/19 PageID.4973 Page 5 of 11
AGENCY #   NAME                          RECEIPT #   DEPOSIT FROM               AMOUNT     DESCRIPTION                         DATE
                                         7226211     9/19/17                       $1.50   JOB PAY - NONREIMBURSABLE            09/20/2017
                                         7284999     09/23/17                      $1.50   JOB PAY - NONREIMBURSABLE            09/27/2017
                                         7285108     09/22/17                      $1.50   JOB PAY - NONREIMBURSABLE            09/27/2017
                                         7304611     09/26/17                      $1.50   JOB PAY - NONREIMBURSABLE            09/29/2017
                                         7396071     10/05/17                      $1.00   JOB PAY - NONREIMBURSABLE            10/09/2017
                                         7397870     10/04/17                      $1.00   JOB PAY - NONREIMBURSABLE            10/09/2017
                                         7410983     10/06/17                      $1.00   JOB PAY - NONREIMBURSABLE            10/10/2017
                                         7424547     10/09/17                      $1.00   JOB PAY - NONREIMBURSABLE            10/11/2017
                                         7465739     10/11/17                      $1.00   JOB PAY - NONREIMBURSABLE            10/16/2017
                                         7468389     10/12/17                      $1.00   JOB PAY - NONREIMBURSABLE            10/16/2017
                                         7485575     10/13/17                      $1.00   JOB PAY - NONREIMBURSABLE            10/17/2017
                                         7506074     10/16/17                      $1.00   JOB PAY - NONREIMBURSABLE            10/19/2017
                                         7516114     10/18/17                      $1.00   JOB PAY - NONREIMBURSABLE            10/20/2017
                                         7536162     10/19/17                      $1.00   JOB PAY - NONREIMBURSABLE            10/23/2017
                                         7548750     10/20/17                      $1.00   JOB PAY - NONREIMBURSABLE            10/24/2017
                                         7559913     10/23/17                      $1.00   JOB PAY - NONREIMBURSABLE            10/25/2017
                                         7580710     10/25/17                      $1.00   JOB PAY - NONREIMBURSABLE            10/27/2017
                                         7580745     10/24/17                      $1.00   JOB PAY - NONREIMBURSABLE            10/27/2017
                                         7595751     10/26/17                      $1.00   JOB PAY - NONREIMBURSABLE            10/30/2017
                                         7632677     10/31/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/02/2017
                                         7632758     10/30/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/02/2017
                                         7632848     10/27/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/02/2017
                                         7672198     11/02/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/06/2017
                                         7672246     11/01/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/06/2017
                                         7684322     11/03/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/07/2017
                                         7734743     11/07/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/13/2017
                                         7754416     11/10/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/14/2017
                                         7765653     11/13/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/15/2017
                                         7765744     11/09/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/15/2017
                                         7776359     11/14/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/16/2017
                                         7789461     11/15/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/17/2017
                                         7811863     11/16/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/20/2017
                                         7827316     11/17/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/21/2017
                                         7837115     11/20/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/22/2017
                                         7867028     11/21/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/27/2017
                                         7889476     11/27/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/29/2017
                                         7890626     11/24/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/29/2017
                                         7890664     11/23/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/29/2017
                                         7890694     11/22/17                      $1.00   JOB PAY - NONREIMBURSABLE            11/29/2017
                                         7914183     11/28/17                      $1.00   JOB PAY - NONREIMBURSABLE            12/01/2017
                                         7935163     11/29/17                      $1.00   JOB PAY - NONREIMBURSABLE            12/04/2017
                                         7935203     11/30/17                      $1.00   JOB PAY - NONREIMBURSABLE            12/04/2017
                                         8109167     12/18/17                      $1.00   JOB PAY - NONREIMBURSABLE            12/20/2017
                                         8162554     12/20/17                      $1.00   JOB PAY - NONREIMBURSABLE            12/27/2017
                                         8162581     12/19/17                      $1.00   JOB PAY - NONREIMBURSABLE            12/27/2017


      Excerpts of CCOG00009325.xls                                  4                                                  CONFIDENTIAL




                                                        Exhibit 12 - Page 137
                        Case 3:17-cv-01112-JLS-NLS Document 115-4 Filed 07/08/19 PageID.4974 Page 6 of 11
AGENCY #   NAME                          RECEIPT #   DEPOSIT FROM                  AMOUNT      DESCRIPTION                          DATE
                                         8166936     12/24/17                          $1.00   JOB PAY - NONREIMBURSABLE             12/27/2017
                                         8166950     12/23/17                          $1.00   JOB PAY - NONREIMBURSABLE             12/27/2017
                                         8203835     12/28/17                          $1.00   JOB PAY - NONREIMBURSABLE             01/02/2018
                                         8225166     12/30/17                          $1.00   JOB PAY - NONREIMBURSABLE             01/03/2018
                                         8225209     12/29/17                          $1.00   JOB PAY - NONREIMBURSABLE             01/03/2018
                                         8278129     01/03/18                          $1.00   JOB PAY - NONREIMBURSABLE             01/08/2018
                                         8278702     01/04/18                          $1.00   JOB PAY - NONREIMBURSABLE             01/08/2018
                                         8317286     01/09/18                          $1.00   JOB PAY - NONREIMBURSABLE             01/11/2018
                                         8317393     01/05/18                          $1.00   JOB PAY - NONREIMBURSABLE             01/11/2018
                                         8346274     01/11/18                          $1.00   JOB PAY - NONREIMBURSABLE             01/16/2018
                                         8346337     01/10/18                          $1.00   JOB PAY - NONREIMBURSABLE             01/16/2018
                                         8370186     01/13/18                          $1.00   JOB PAY - NONREIMBURSABLE             01/17/2018
                                         8370279     01/12/18                          $1.00   JOB PAY - NONREIMBURSABLE             01/17/2018
                                         8395934     01/17/18                          $1.00   JOB PAY - NONREIMBURSABLE             01/19/2018
                                         8395965     01/16/18                          $1.00   JOB PAY - NONREIMBURSABLE             01/19/2018
                                         8423301                                       $4.00   JOB PAY - NONREIMBURSABLE             01/23/2018
                                         8427674     01/21/18                          $1.00   JOB PAY - NONREIMBURSABLE             01/23/2018
                                         8427681     01/20/18                          $1.00   JOB PAY - NONREIMBURSABLE             01/23/2018
                                         8427696     01/19/18                          $1.00   JOB PAY - NONREIMBURSABLE             01/23/2018
                                         8428916     REVERSED RECEIPT #: 8427696      -$1.00   REVERSED JOB PAY - NONREIMBURSABLE    01/23/2018
                                         8428919     REVERSED RECEIPT #: 8427681      -$1.00   REVERSED JOB PAY - NONREIMBURSABLE    01/23/2018
                                         8428921     REVERSED RECEIPT #: 8427674      -$1.00   REVERSED JOB PAY - NONREIMBURSABLE    01/23/2018
                                         8437942     01/18/18                          $1.00   JOB PAY - NONREIMBURSABLE             01/24/2018
                                         8438177     REVERSED RECEIPT #: 8437942      -$1.00   REVERSED JOB PAY - NONREIMBURSABLE    01/24/2018
                                         5771458     4/18/17                           $1.00   JOB PAY - NONREIMBURSABLE             04/19/2017
                                         5779017     4/16, 4/17/17                     $2.00   JOB PAY - NONREIMBURSABLE             04/20/2017
                                         5790424     4/20/17                           $1.00   JOB PAY - NONREIMBURSABLE             04/21/2017
                                         5790902     4/19/17                           $1.00   JOB PAY - NONREIMBURSABLE             04/21/2017
                                         5821706     4/24/17                           $1.00   JOB PAY - NONREIMBURSABLE             04/25/2017
                                         5822624     4/23/17                           $1.00   JOB PAY - NONREIMBURSABLE             04/25/2017
                                         5869451     4/27/17                           $1.00   JOB PAY - NONREIMBURSABLE             05/01/2017
                                         5870020     4/26/17                           $1.00   JOB PAY - NONREIMBURSABLE             05/01/2017
                                         5870366     4/25/17                           $1.00   JOB PAY - NONREIMBURSABLE             05/01/2017
                                         5871765     4/30/17                           $1.00   JOB PAY - NONREIMBURSABLE             05/01/2017
                                         5895793     5/1/17                            $1.00   JOB PAY - NONREIMBURSABLE             05/03/2017
                                         5909980     5/2/17                            $1.00   JOB PAY - NONREIMBURSABLE             05/04/2017
                                         5923289     5/3/17                            $1.00   JOB PAY - NONREIMBURSABLE             05/05/2017
                                         5940772     5/4, 5/5, 5/6/17                  $3.00   JOB PAY - NONREIMBURSABLE             05/08/2017
                                         5963141     5/7,5/8/17                        $2.00   JOB PAY - NONREIMBURSABLE             05/10/2017
                                         5981305     5/9/17                            $1.00   JOB PAY - NONREIMBURSABLE             05/11/2017
                                         6025845     5/10/17                           $1.00   JOB PAY - NONREIMBURSABLE             05/16/2017
                                         6026019     5/11, 5/12, 5/13, 5/14/17         $4.00   JOB PAY - NONREIMBURSABLE             05/16/2017
                                         6046557     5/15/17                           $1.00   JOB PAY - NONREIMBURSABLE             05/18/2017
                                         6047331     5/16/17                           $1.00   JOB PAY - NONREIMBURSABLE             05/18/2017
                                         6047714     5/17/17                           $1.00   JOB PAY - NONREIMBURSABLE             05/18/2017


      Excerpts of CCOG00009325.xls                                  5                                                     CONFIDENTIAL




                                                         Exhibit 12 - Page 138
                        Case 3:17-cv-01112-JLS-NLS Document 115-4 Filed 07/08/19 PageID.4975 Page 7 of 11
AGENCY #   NAME                          RECEIPT #   DEPOSIT FROM                 AMOUNT     DESCRIPTION                         DATE
                                         6071689     5/18/17                         $1.00   JOB PAY - NONREIMBURSABLE            05/22/2017
                                         6088541     5/21/17                         $1.00   JOB PAY - NONREIMBURSABLE            05/23/2017
                                         6108094     5/23/17                         $1.00   JOB PAY - NONREIMBURSABLE            05/25/2017
                                         6111880     5/24/17                         $1.00   JOB PAY - NONREIMBURSABLE            05/26/2017
                                         6158708     5/30/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/01/2017
                                         6159157     2/29/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/01/2017
                                         6159182     5/28/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/01/2017
                                         6194975     5/31, 6/1, 6/2, 6/3             $1.00   JOB PAY - NONREIMBURSABLE            06/05/2017
                                         6210853     6/5/17                          $1.00   JOB PAY - NONREIMBURSABLE            06/06/2017
                                         6224213     6/4/17                          $1.00   JOB PAY - NONREIMBURSABLE            06/07/2017
                                         6265434     6/7/17                          $1.00   JOB PAY - NONREIMBURSABLE            06/12/2017
                                         6265470     6/6/17                          $1.00   JOB PAY - NONREIMBURSABLE            06/12/2017
                                         6265735     6/8/17                          $1.00   JOB PAY - NONREIMBURSABLE            06/12/2017
                                         6276599     6/11/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/13/2017
                                         6291032     6/12/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/14/2017
                                         6291549     6/13/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/14/2017
                                         6354632     6/18/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/21/2017
                                         6354653     6/15/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/21/2017
                                         6354801     6/14/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/21/2017
                                         6355648     6/16/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/21/2017
                                         6366363     6/20/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/22/2017
                                         6366379     6/19/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/22/2017
                                         6378245     6/21/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/23/2017
                                         6379307     6/22/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/23/2017
                                         6409515     6/25/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/27/2017
                                         6420287     6/26/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/28/2017
                                         6429594     6/27                            $1.00   JOB PAY - NONREIMBURSABLE            06/29/2017
                                         6430063     6/28/17                         $1.00   JOB PAY - NONREIMBURSABLE            06/29/2017
                                         6489408     7/3/17                          $1.00   JOB PAY - NONREIMBURSABLE            07/06/2017
                                         6490761     3/29/17                         $1.00   JOB PAY - NONREIMBURSABLE            07/06/2017
                                         6503634     07/05/17                        $1.00   JOB PAY - NONREIMBURSABLE            07/07/2017
                                         6505218     7/2/17                          $1.00   JOB PAY - NONREIMBURSABLE            07/07/2017
                                         6523834     07/06/17                        $1.00   JOB PAY - NONREIMBURSABLE            07/10/2017
                                         6551312     7/9,7/10                        $2.00   JOB PAY - NONREIMBURSABLE            07/12/2017
                                         6563467     7/11/17                         $1.00   JOB PAY - NONREIMBURSABLE            07/13/2017
                                         6565235     7/12/17                         $1.00   JOB PAY - NONREIMBURSABLE            07/13/2017
                                         6610247     07/13/17                        $1.00   JOB PAY - NONREIMBURSABLE            07/18/2017
                                         6611126     07/16/17                        $1.00   JOB PAY - NONREIMBURSABLE            07/18/2017
                                         6620813     07/17/17                        $1.00   JOB PAY - NONREIMBURSABLE            07/19/2017
                                         6630551     07/18/17                        $1.00   JOB PAY - NONREIMBURSABLE            07/20/2017
                                         6640048     07/19/17                        $1.00   JOB PAY - NONREIMBURSABLE            07/21/2017
                                         6671454     07/20/17                        $1.00   JOB PAY - NONREIMBURSABLE            07/25/2017
                                         6672599     07/23/17                        $1.00   JOB PAY - NONREIMBURSABLE            07/25/2017
                                         6684262     07/24/17                        $1.00   JOB PAY - NONREIMBURSABLE            07/26/2017
                                         6695147     07/25/17                        $1.00   JOB PAY - NONREIMBURSABLE            07/27/2017


      Excerpts of CCOG00009325.xls                                         6                                             CONFIDENTIAL




                                                          Exhibit 12 - Page 139
                        Case 3:17-cv-01112-JLS-NLS Document 115-4 Filed 07/08/19 PageID.4976 Page 8 of 11
AGENCY #   NAME                          RECEIPT #   DEPOSIT FROM               AMOUNT     DESCRIPTION                         DATE
                                         6714676     07/27/17                      $1.00   JOB PAY - NONREIMBURSABLE            07/31/2017
                                         6715641     07/26/17                      $1.00   JOB PAY - NONREIMBURSABLE            07/31/2017
                                         6746040     07/31/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/02/2017
                                         6746060     07/30/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/02/2017
                                         6759320     08/01/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/03/2017
                                         6774822     08/02/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/04/2017
                                         6829334     08/07/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/10/2017
                                         6829353     08/06/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/10/2017
                                         6829378     08/03/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/10/2017
                                         6843802     08/09/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/11/2017
                                         6843844     08/08/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/11/2017
                                         6877890     08/10/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/15/2017
                                         6901622     08/15/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/17/2017
                                         6901661     08/14/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/17/2017
                                         6913240     08/16/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/18/2017
                                         6929933     08/17/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/21/2017
                                         6943612     08/20/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/22/2017
                                         6955371     08/21/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/23/2017
                                         6975582     08/23/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/25/2017
                                         6975606     08/22/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/25/2017
                                         6993514     08/24/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/28/2017
                                         7015970     08/28/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/30/2017
                                         7015988     08/27/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/30/2017
                                         7025413     08/29/17                      $1.00   JOB PAY - NONREIMBURSABLE            08/31/2017
                                         7061223     08/31/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/05/2017
                                         7061460     08/30/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/05/2017
                                         7079006     09/04/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/06/2017
                                         7079023     09/03/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/06/2017
                                         7092190     09/05/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/07/2017
                                         7092893     08/13/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/07/2017
                                         7108081     09/06/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/08/2017
                                         7126081     09/07/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/11/2017
                                         7144459     09/10/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/12/2017
                                         7165258     09/11/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/14/2017
                                         7166166     09/12/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/14/2017
                                         7180984     09/13/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/15/2017
                                         7200638     09/14/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/18/2017
                                         7226132     9/17/17                       $1.00   JOB PAY - NONREIMBURSABLE            09/20/2017
                                         7276285     09/19/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/26/2017
                                         7276496     09/24/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/26/2017
                                         7276565     09/21/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/26/2017
                                         7297620     09/26/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/28/2017
                                         7297647     09/25/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/28/2017
                                         7304928     09/27/17                      $1.00   JOB PAY - NONREIMBURSABLE            09/29/2017
                                         7324632     09/28/17                      $1.00   JOB PAY - NONREIMBURSABLE            10/02/2017


      Excerpts of CCOG00009325.xls                                  7                                                  CONFIDENTIAL




                                                        Exhibit 12 - Page 140
                        Case 3:17-cv-01112-JLS-NLS Document 115-4 Filed 07/08/19 PageID.4977 Page 9 of 11
AGENCY #   NAME                          RECEIPT #   DEPOSIT FROM                  AMOUNT      DESCRIPTION                          DATE
                                         7340017     10/01/17                          $1.00   JOB PAY - NONREIMBURSABLE             10/03/2017
                                         7363613     10/02/17                          $1.00   JOB PAY - NONREIMBURSABLE             10/05/2017
                                         7366428     10/03/17                          $1.00   JOB PAY - NONREIMBURSABLE             10/05/2017
                                         7396095     10/05/07                          $1.00   JOB PAY - NONREIMBURSABLE             10/09/2017
                                         7396121     10/04/17                          $1.00   JOB PAY - NONREIMBURSABLE             10/09/2017
                                         7411006     10/08/17                          $1.00   JOB PAY - NONREIMBURSABLE             10/10/2017
                                         7437563     10/10/17                          $1.00   JOB PAY - NONREIMBURSABLE             10/12/2017
                                         7465675     10/11/17                          $1.00   JOB PAY - NONREIMBURSABLE             10/16/2017
                                         7468449     10/12/17                          $1.00   JOB PAY - NONREIMBURSABLE             10/16/2017
                                         7482818     10/15/17                          $1.00   JOB PAY - NONREIMBURSABLE             10/17/2017
                                         7506092     10/16/17                          $1.00   JOB PAY - NONREIMBURSABLE             10/19/2017
                                         7506633     10/17/17                          $1.00   JOB PAY - NONREIMBURSABLE             10/19/2017
                                         7516198     10/18/17                          $1.00   JOB PAY - NONREIMBURSABLE             10/20/2017
                                         7536279     10/19/17                          $1.00   JOB PAY - NONREIMBURSABLE             10/23/2017
                                         7548781     10/22/17                          $1.00   JOB PAY - NONREIMBURSABLE             10/24/2017
                                         7559991     10/23/17                          $1.00   JOB PAY - NONREIMBURSABLE             10/25/2017
                                         7572732     10/24/17                          $1.00   JOB PAY - NONREIMBURSABLE             10/26/2017
                                         7580778     10/25/17                          $1.00   JOB PAY - NONREIMBURSABLE             10/27/2017
                                         7621265     10/29/17                          $1.00   JOB PAY - NONREIMBURSABLE             11/01/2017
                                         7632888     10/31/17                          $1.00   JOB PAY - NONREIMBURSABLE             11/02/2017
                                         7632904     10/30/17                          $1.00   JOB PAY - NONREIMBURSABLE             11/02/2017
                                         7671326     11/01/17                          $1.00   JOB PAY - NONREIMBURSABLE             11/06/2017
                                         7672308     11/02/17                          $1.00   JOB PAY - NONREIMBURSABLE             11/06/2017
                                         7684268     11/05/17                          $1.00   JOB PAY - NONREIMBURSABLE             11/07/2017
                                         7738251     REVERSED RECEIPT #: 7684268      -$1.00   REVERSED JOB PAY - NONREIMBURSABLE    11/13/2017
                                         3126564     7/20                              $1.00   JOB PAY - NONREIMBURSABLE             07/22/2016
                                         3145795     7/21                              $1.00   JOB PAY - NONREIMBURSABLE             07/25/2016
                                         3163953     7/24                              $1.00   JOB PAY - NONREIMBURSABLE             07/27/2016
                                         3167331     7/25 Monday                       $1.00   JOB PAY - NONREIMBURSABLE             07/27/2016
                                         3174072     7/26/2016                         $1.00   JOB PAY - NONREIMBURSABLE             07/28/2016
                                         3184082     7/27 Wednesday                    $1.00   JOB PAY - NONREIMBURSABLE             07/29/2016
                                         3195102     7/28/16                           $1.00   JOB PAY - NONREIMBURSABLE             08/01/2016
                                         3215923     7/31 Sunday                       $1.00   JOB PAY - NONREIMBURSABLE             08/02/2016
                                         3255761     8/1/16 Monday                     $1.00   JOB PAY - NONREIMBURSABLE             08/05/2016
                                         3256165     8/2-8/3                           $2.00   JOB PAY - NONREIMBURSABLE             08/05/2016
                                         3270617     8/4/2016                          $1.00   JOB PAY - NONREIMBURSABLE             08/08/2016
                                         3287465     8/7 Sunday                        $1.00   JOB PAY - NONREIMBURSABLE             08/09/2016
                                         3307339     8/8/16                            $1.00   JOB PAY - NONREIMBURSABLE             08/10/2016
                                         3332302     8/9-8/10                          $2.00   JOB PAY - NONREIMBURSABLE             08/12/2016
                                         3349304     8/11 Thursday                     $1.00   JOB PAY - NONREIMBURSABLE             08/15/2016
                                         3357441     8/14                              $1.00   JOB PAY - NONREIMBURSABLE             08/15/2016
                                         3381475     8/15 Monday                       $1.00   JOB PAY - NONREIMBURSABLE             08/17/2016
                                         3390545     8/16/16                           $1.00   JOB PAY - NONREIMBURSABLE             08/18/2016
                                         3416422     8/17/16                           $1.00   JOB PAY - NONREIMBURSABLE             08/22/2016
                                         3416582     8/18/16                           $1.00   JOB PAY - NONREIMBURSABLE             08/22/2016


      Excerpts of CCOG00009325.xls                                8                                                       CONFIDENTIAL




                                                         Exhibit 12 - Page 141
                       Case 3:17-cv-01112-JLS-NLS Document 115-4 Filed 07/08/19 PageID.4978 Page 10 of 11
AGENCY #   NAME                         RECEIPT #   DEPOSIT FROM                  AMOUNT      DESCRIPTION                          DATE
                                        3447116     8/21-8/22                         $2.00   JOB PAY - NONREIMBURSABLE             08/24/2016
                                        3469654     8/23-8/24                         $2.00   JOB PAY - NONREIMBURSABLE             08/26/2016
                                        3479478     8/25/16                           $1.00   JOB PAY - NONREIMBURSABLE             08/29/2016
                                        3505047     8/28/16                           $1.00   JOB PAY - NONREIMBURSABLE             08/30/2016
                                        3521001     082916                            $1.00   JOB PAY - NONREIMBURSABLE             09/01/2016
                                        3522536     REVERSED RECEIPT #: 3521001      -$1.00   REVERSED JOB PAY - NONREIMBURSABLE    09/01/2016
                                        5798368     Commissary 4/18-20                $3.00   JOB PAY - NONREIMBURSABLE             04/24/2017
                                        5799194     Bonus pay 4/19/17                 $1.00   JOB PAY - NONREIMBURSABLE             04/24/2017
                                        5833431     4/25/17                           $1.00   JOB PAY - NONREIMBURSABLE             04/26/2017
                                        5870645     4/27/17                           $1.00   JOB PAY - NONREIMBURSABLE             05/01/2017
                                        5870683     4/21/17                           $1.00   JOB PAY - NONREIMBURSABLE             05/01/2017
                                        5871338     4/26/17                           $1.00   JOB PAY - NONREIMBURSABLE             05/01/2017
                                        5882168     5/1                               $1.00   JOB PAY - NONREIMBURSABLE             05/02/2017
                                        5890062     5/2                               $1.00   JOB PAY - NONREIMBURSABLE             05/03/2017
                                        5923645     5/5                               $1.00   JOB PAY - NONREIMBURSABLE             05/05/2017
                                        5923777     5/4                               $1.00   JOB PAY - NONREIMBURSABLE             05/05/2017
                                        5957650     5/8                               $1.00   JOB PAY - NONREIMBURSABLE             05/09/2017
                                        5962853     5/9/2017                          $1.00   JOB PAY - NONREIMBURSABLE             05/10/2017
                                        5993515     5/10/2017                         $1.00   JOB PAY - NONREIMBURSABLE             05/12/2017
                                        6014435     5/12                              $1.00   JOB PAY - NONREIMBURSABLE             05/15/2017
                                        6064811     Commissary Worker 5/17            $1.00   JOB PAY - NONREIMBURSABLE             05/22/2017
                                        6116620     05242017                          $1.00   JOB PAY - NONREIMBURSABLE             05/26/2017
                                        6159877     5/26,5/29,5/30/17                 $3.00   JOB PAY - NONREIMBURSABLE             06/01/2017
                                        6223730     6/5/17                            $1.00   JOB PAY - NONREIMBURSABLE             06/07/2017
                                        6247365     6/6/2017                          $1.00   JOB PAY - NONREIMBURSABLE             06/09/2017
                                        6265921     6/7/17                            $1.00   JOB PAY - NONREIMBURSABLE             06/12/2017
                                        6266452     6/8/17                            $1.00   JOB PAY - NONREIMBURSABLE             06/12/2017
                                        6299984     6/9/17                            $1.00   JOB PAY - NONREIMBURSABLE             06/15/2017
                                        6355645     6/14/17,6/16/17                   $2.00   JOB PAY - NONREIMBURSABLE             06/21/2017
                                        6355783     6/19/17                           $1.00   JOB PAY - NONREIMBURSABLE             06/21/2017
                                        6355831     6/13/17                           $1.00   JOB PAY - NONREIMBURSABLE             06/21/2017
                                        6366845     6/20/17                           $1.00   JOB PAY - NONREIMBURSABLE             06/22/2017
                                        6378591     6/21/17                           $1.00   JOB PAY - NONREIMBURSABLE             06/23/2017
                                        6409976     6/22/17                           $1.00   JOB PAY - NONREIMBURSABLE             06/27/2017
                                        6488693     07/03/17                          $1.00   JOB PAY - NONREIMBURSABLE             07/06/2017
                                        6488871     7/4/17                            $1.00   JOB PAY - NONREIMBURSABLE             07/06/2017
                                        6490482     6/29/17                           $1.00   JOB PAY - NONREIMBURSABLE             07/06/2017
                                        6490505     6/23/17                           $1.00   JOB PAY - NONREIMBURSABLE             07/06/2017
                                        6490858     6/28/17                           $1.00   JOB PAY - NONREIMBURSABLE             07/06/2017
                                        6505968     6/30/17                           $1.00   JOB PAY - NONREIMBURSABLE             07/07/2017
                                        6505983     07/05/17                          $1.00   JOB PAY - NONREIMBURSABLE             07/07/2017
                                        6565683     7/12/17                           $1.00   JOB PAY - NONREIMBURSABLE             07/13/2017
                                        6565733     7/7                               $1.00   JOB PAY - NONREIMBURSABLE             07/13/2017
                                        6565892     7/10,7/11                         $2.00   JOB PAY - NONREIMBURSABLE             07/13/2017
                                        6610416     07/14/17                          $1.00   JOB PAY - NONREIMBURSABLE             07/18/2017


      Excerpts of CCOG00009325.xls                               9                                                       CONFIDENTIAL




                                                        Exhibit 12 - Page 142
                       Case 3:17-cv-01112-JLS-NLS Document 115-4 Filed 07/08/19 PageID.4979 Page 11 of 11
AGENCY #   NAME                         RECEIPT #   DEPOSIT FROM                  AMOUNT      DESCRIPTION                          DATE
                                        6621961     07/17/17                          $1.00   JOB PAY - NONREIMBURSABLE             07/19/2017
                                        6630826     07/18/17                          $1.00   JOB PAY - NONREIMBURSABLE             07/20/2017
                                        6640297     07/19/17                          $1.00   JOB PAY - NONREIMBURSABLE             07/21/2017
                                        6671638     07/21/17                          $1.00   JOB PAY - NONREIMBURSABLE             07/25/2017
                                        6715906     07/27/17                          $1.00   JOB PAY - NONREIMBURSABLE             07/31/2017
                                        6716035     07/24/17                          $1.00   JOB PAY - NONREIMBURSABLE             07/31/2017
                                        6733922     07/28/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/01/2017
                                        6746488     07/31/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/02/2017
                                        6759554     08/01/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/03/2017
                                        6774709     7/13,7/25,7/26                    $3.00   JOB PAY - NONREIMBURSABLE             08/04/2017
                                        6775006     08/02/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/04/2017
                                        6794896     08/03/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/07/2017
                                        6811998     08/04/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/08/2017
                                        6832579     08/08/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/10/2017
                                        6843599     08/09/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/11/2017
                                        6843655     08/09/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/11/2017
                                        6861601     08/10/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/14/2017
                                        6888796     08/11/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/16/2017
                                        6890133     REVERSED RECEIPT #: 6843599      -$1.00   REVERSED JOB PAY - NONREIMBURSABLE    08/16/2017
                                        6890226     08142017                          $1.00   JOB PAY - NONREIMBURSABLE             08/16/2017
                                        6913032     08/16/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/18/2017
                                        6914010     08/15/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/18/2017
                                        6930303     08/17/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/21/2017
                                        6944699     08/18/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/22/2017
                                        6955763     08/21/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/23/2017
                                        6966185     08/22/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/24/2017
                                        6975415     08/23/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/25/2017
                                        6993390     08/24/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/28/2017
                                        7005195     08/25/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/29/2017
                                        7015860     08/28/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/30/2017
                                        7025261     08/29/17                          $1.00   JOB PAY - NONREIMBURSABLE             08/31/2017
                                        7060601     08/30/17                          $1.00   JOB PAY - NONREIMBURSABLE             09/05/2017
                                        7061112     08/31/17                          $1.00   JOB PAY - NONREIMBURSABLE             09/05/2017
                                        7076898     09/01/17                          $1.00   JOB PAY - NONREIMBURSABLE             09/06/2017
                                        7091355     09/05/17                          $1.00   JOB PAY - NONREIMBURSABLE             09/07/2017
                                        7091374     09/04/17                          $1.00   JOB PAY - NONREIMBURSABLE             09/07/2017
                                        7107868     09/06/17                          $1.00   JOB PAY - NONREIMBURSABLE             09/08/2017
                                        7126368     09/07/17                          $1.00   JOB PAY - NONREIMBURSABLE             09/11/2017
                                        7143948     09/08/17                          $1.00   JOB PAY - NONREIMBURSABLE             09/12/2017
                                        7225667     9/12,13,14,15,18                  $5.00   JOB PAY - NONREIMBURSABLE             09/20/2017
                                        7262374     9/19/17                           $1.00   JOB PAY - NONREIMBURSABLE             09/25/2017
                                        7262391     9/20/17                           $1.00   JOB PAY - NONREIMBURSABLE             09/25/2017
                                        1092183     11/11                             $1.00   JOB PAY - NONREIMBURSABLE             11/13/2015
                                        1105560     11/14,11/15                       $2.00   JOB PAY - NONREIMBURSABLE             11/17/2015
                                        1114281     11/16/15                          $1.00   JOB PAY - NONREIMBURSABLE             11/18/2015


      Excerpts of CCOG00009325.xls                               10                                                      CONFIDENTIAL




                                                        Exhibit 12 - Page 143
